Citation Nr: 1012999	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  98-07 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for diabetes 
mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for dental trauma, 
including chipped and broken teeth, claimed as residuals of 
a plane crash or other trauma in service.

3.  Entitlement to service connection for scars of the head, 
face, knee, and ears, claimed as residuals of a plane crash 
or other trauma in service.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.  He had service in Vietnam from July 1966 to 
July 1967.

This appeal arises from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Montgomery, 
Alabama and St. Paul, Minnesota. The Montgomery RO has 
jurisdiction of the claims files.  The Board of Veterans' 
Appeals (Board) remanded issues 2-4 for additional 
development in March 2000, January 2001, and July 2003.  The 
Board denied the appeal as to those issues in March 2007.

The Veteran appealed the Board's March 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2009, the parties to the appeal (the Veteran, 
through his attorney, and a representative from VA General 
Counsel) filed a Joint Motion for Partial Remand of the 
Board's decision.  The parties agreed that the Board's 
decision should be vacated and remanded insofar as it had 
denied service connection for (1) PTSD, (2) dental trauma, 
including chipped and broken teeth, claimed as residuals of 
a plane crash or other trauma in service, and (3) scars of 
the head, face, knee, and ears, claimed as residuals of a 
plane crash or other trauma in service.  The Court granted 
the Joint Motion later that same month.

In January 2008, while the Veteran's case was pending before 
the Court on other issues, he filed a substantive appeal 
with respect to a February 2007 decision by the RO that, in 
pertinent part, denied a rating in excess of 20 percent for 
diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  38 C.F.R. §§ 20.200, 20.202.  Inasmuch as an appeal 
of that issue has been perfected, the Board has jurisdiction 
to consider it.  As will be explained below, due process 
requires further development on this claim.

In a statement dated in October 2005, the Veteran indicated 
that he was seeking service connection for heart problems 
and high blood pressure as secondary to service-connected 
diabetes mellitus.  The record on appeal does not reflect 
that the agency of original jurisdiction (AOJ) has taken 
adjudicatory action on those issues.  They are referred to 
the AOJ for further action, as appropriate.

For the reasons set forth below, the issues presently 
developed for appeal are being REMANDED to the RO.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

The Veteran maintains that he has PTSD, scars, and dental 
trauma that can be attributed, at least in part, to injuries 
sustained in a plane crash during service in Vietnam.  Thus 
far, VA has been unable to verify that the crash occurred.  
See, e.g., response, Department of the Air Force, 
Headquarters, Air Force Safety Center, dated April 2005 
(indicating that the Air Force Safety Center had no 
information regarding a C-130 crash during the period June 
1966 to July 1967); response, National Personnel Records 
Center, dated June 2004 (indicating that the crash was "not 
a matter of record"); and response, Director, U.S. Armed 
Services Center for Research of Unit Records, dated December 
1997 (indicating that more specific information was needed 
in order to verify the crash, including the specific date 
and location of the incident).

In his brief to the Court, dated in January 2008, the 
Veteran's attorney identified the crash as that of a C-130 
Transport (C-130B 58-0737, c/n 3534, of the 29th Troop 
Carrier Squadron) that was shot down on June 9, 1967, 20 
kilometers from Tan Son Nhut Airbase.  That information is 
new.  Because it appears to include the type of detail the 
service department has indicated is necessary for additional 
research, further development is required.

The record on appeal shows that the Veteran executed a VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) in favor of Disabled American 
Veterans (DAV) in August 1994.  Subsequently, in November 
2007, he executed a VA Form 21-22a (Appointment of 
Individual as Claimant's Representative) and fee agreement 
in favor of his present attorney, Sean Kendall.  The terms 
of those documents indicate that Mr. Kendall's 
representation extends to the Veterans claims for any and 
all VA benefits.  As such, their execution had the effect of 
revoking in full the prior appointment in favor of DAV.  
38 C.F.R. § 20.607 (2007).

When the AOJ adjudicated the Veteran's claim for an 
increased rating for diabetes mellitus, it did so by use of 
a "temporary file" that did not include a copy of the 
current appointment in favor of Mr. Kendall.  As a result, 
Mr. Kendall has not been included in the AOJ's consideration 
of that claim.  The AOJ did not, for example, send Mr. 
Kendall a copy of a January 2008 statement of the case (SOC) 
pertaining to the claim.  This needs to be corrected.  
38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the Veteran's attorney a copy of the 
January 2008 SOC pertaining to the matter of 
the Veteran's entitlement to a rating in 
excess of 20 percent for diabetes mellitus.  
He should be provided other documents as 
needed to allow representation of the 
Veteran.

2.  Send a new VCAA notice letter to the 
Veteran and his attorney relative to the 
issues currently on appeal.  Among other 
things, the letter should contain notice of 
the manner in which disability ratings and 
effective dates are assigned for awards of 
disability benefits, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  They 
should be given a reasonable opportunity to 
respond to the notice, and any new or 
additional (i.e., non-duplicative) evidence 
received should be associated with the claims 
file.

3.  Ask the service department or other 
appropriate organizations to conduct 
additional research as to (a) whether a C-130 
Transport (C-130B 58-0737, c/n 3534, of the 
29th Troop Carrier Squadron) was shot down 
20 kilometers from Tan Son Nhut Airbase on 
June 9, 1967, and, if so (b) whether the 
Veteran was aboard.  (If there is no way to 
verify part (b) that should be set out.  The 
mission of the plane should be set out if 
possible.)  The research should be undertaken 
using all appropriate identifiers, including 
the Veteran's Social Security number and all 
relevant service numbers.  The U.S. Army and 
Joint Services Records Research Center 
(JSRRC), National Personnel Records Center 
(NPRC), and Air Force Safety Center should be 
contacted as possible sources of the 
requested evidence.  Efforts to obtain the 
evidence should be fully documented in the 
claims file, and should be discontinued only 
if it is concluded that the evidence sought 
does not exist or that further efforts to 
obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  The evidence 
obtained, if any, should be associated with 
the claims file.

4.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a supplemental 
SOC (SSOC) to the Veteran and his attorney.  
The SSOC should contain, among other things, 
a discussion of the relevant evidence 
received since the last relevant SSOC and SOC 
were issued in August 2006 and January 2008, 
respectively.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should 
be returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

